In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 12-438V
                                       Filed: May 10, 2013

*************************************
TYRIESE DOMINIQUE,                        *               UNPUBLISHED
                                          *
             Petitioner,                  *               Special Master Dorsey
                                          *
 v.                                       *
                                          *               Decision on Proffer; Damages;
SECRETARY OF HEALTH                       *               Tetanus-Diphtheria (Td) Vaccine;
AND HUMAN SERVICES,                       *               Cellulitis.
                                          *
                     Respondent.          *
*************************************
Anne Carrion Toale, Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

        On July 6, 2012, Tyriese Dominique (petitioner), filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that she received a tetanus-diphtheria (Td) vaccination on November 18, 2011, and thereafter
suffered from cellulitis around the injection site and related sequelae that have last more than six
months after the vaccine. Petition at 1.

      Respondent has conceded that petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act and recommends that compensation be awarded to
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
petitioner.

       Informed by respondent’s concession that an award of damages is appropriate, the
undersigned finds that petitioner is entitled to compensation under the Vaccine Act.

        On May 8, 2013, respondent filed a Proffer on Award of Compensation (Proffer). In that
proffer, respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is awarded is entitled to an award as
stated in the Proffer.

        Pursuant to the terms stated in the attached proffer, the undersigned awards petitioner:

        A lump sum of $100,000.00, in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42 U.S.C.
        §300aa-15(a).

        Proffer ¶ 1.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


TYRIESE DOMINIQUE,

               Petitioner,

v.                                                      No. 12-438V
                                                        Special Master Nora B. Dorsey
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

               Respondent.




             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 19, 2013, respondent filed her Rule 4(c) Report, in which she recommended

that the Court find petitioner entitled to compensation.1 Respondent now proffers that petitioner

receive an award of a lump sum of $100,000.00 in the form of a check payable to petitioner.

This amount represents compensation for all elements of compensation under 42 U.S.C. § 300aa-

15(a) to which petitioner is entitled. This proffer does not address final attorneys’ fees and

litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees and litigation

costs, to be determined at a later date upon petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $100,000.00.

                                                       Respectfully submitted,

                                                       STUART F. DELERY
                                                       Acting Assistant Attorney General

1
  Respondent notes that the Court issued a Damages Order on February 28, 2013. Therein,
respondent’s position is noted, but the Court did not make an independent finding regarding
petitioner’s entitlement to compensation. Accordingly, respondent respectfully requests that the
Court make an explicit finding regarding petitioner’s entitlement to compensation, should the
Court issue a decision awarding damages.


                                                   1
                         RUPA BHATTACHARYYA
                         Director
                         Torts Branch, Civil Division

                         VINCENT J. MATANOSKI
                         Deputy Director
                         Torts Branch, Civil Division

                         VORIS E. JOHNSON, JR.
                         Assistant Director
                         Torts Branch, Civil Division

                         s/ RYAN D. PYLES
                         RYAN D. PYLES
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, DC 20044-0146
                         Tel: (202) 616-9847

Dated: May 8, 2013




                     2